Name: Council Regulation (EC) No 3057/95 of 22 December 1995 amending Regulation (EC) No 1981/94 opening and providing for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Malta, Morocco, the Occupied Territories, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas
 Type: Regulation
 Subject Matter: agricultural activity;  foodstuff;  tariff policy;  cooperation policy
 Date Published: nan

 Avis juridique important|31995R3057Council Regulation (EC) No 3057/95 of 22 December 1995 amending Regulation (EC) No 1981/94 opening and providing for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Malta, Morocco, the Occupied Territories, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas Official Journal L 326 , 30/12/1995 P. 0003 - 0009COUNCIL REGULATION (EC) No 3057/95of 22 December 1995amending Regulation (EC) No 1981/94 opening and providing for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Malta, Morocco, the Occupied Territories, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotasTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EC) No 1981/94 (1) provides in Annexes II and IV for concessions granted respectively to Israel and Morocco under the cooperation agreements between the Community and those countries; Whereas, as a result of the Uruguay Round of multilateral trade negotiations, the reference price arrangements stipulating payment of a countervailing charge on the import of certain fruit and vegetables have been replaced by a system of specific customs duties linked to the entry price; Whereas Article 25 of the Cooperation Agreement with Morocco (2) provides that in the event of modification of the existing Community rules, the Community may modify the arrangements laid down in that Agreement in respect of the products concerned; Whereas, in accordance with the guidelines adopted by the Council on 6 December 1993, negotiations have been held with Morocco with a view to concluding an association agreement containing, inter alia, provisions relating to adjustment of the concessions for the products concerned; whereas in the light of those negotiations an agreement has been initialled specifying the quantities of tomatoes, courgettes, artichokes, cucumbers, clementines and oranges eligible for a reduction in the entry price and relating to an adjustment to the tariff quotas for flowers; Whereas the Cooperation Agreement between the Community and the Kingdom of Morocco provides that prepared and preserved sardines of the species Sardina pilchardus falling within CN codes ex 1604 13 11, ex 1604 13 19 and ex 1604 20 50 originating in Morocco may be imported into the Community free of duty subject to certain conditions; Whereas Protocol 2 of the Association Agreement between the Community and the Kingdom of Morocco on the arrangements applying to imports into the Community of fishery products originating in Morocco, has been initialled; whereas the said protocol provides in particular for the opening of a tariff quota for prepared and preserved sardines from 1 January 1996; whereas, therefore, that quota should be opened; Whereas the Community has agreed to guarantee Israel the import of 200 000 tonnes of oranges at a reduced entry price from 1 December 1995; whereas, therefore, that quota should be opened; Whereas Regulation (EC) No 1981/94 should be amended to allow traditional exports of the products concerned from Morocco and Israel to continue, for certain products with effect from 1 November 1995; whereas in order to permit the application of Regulation (EEC) No 4088/87 (3) to other countries benefiting from tariff quotas in respect of fresh cut flowers and flower buds, the references to specific countries in Article 3 of Regulation (EC) No 1981/94 should be deleted, HAS ADOPTED THIS REGULATION: Article 1Regulation (EC) No 1981/94 is amended as follows: 1. in the first paragraph of Article 3, the words 'originating in Cyprus, Israel, Jordan and Morocco' shall be deleted; 2. in Annex II, concerning Israel, the table with the order number 09.1323 shall be replaced by the table contained in Annex I to this Regulation; 3. in Annex IV, concerning Morocco, the tables with the order numbers 09.1114, 09.1117, 09.1121, 09.1129 and 09.1133 shall be replaced and the tables containing the order numbers 09.1135, 09.1136, 09.1137, 09.1138 and 09.1101 shall be inserted as they appear in Annex II to this Regulation. Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 November 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1995. For the CouncilThe PresidentL. ATIENZA SERNA(1) OJ No L 199, 2. 8. 1994, p. 1. Regulation as last amended by Commission Regulation (EC) No 2612/95 (OJ No L 268, 10. 11. 1995, p. 4). (2) OJ No L 264, 27. 9. 1978, p. 2. (3) OJ No L 382, 31. 12. 1987, p. 22. ANNEX I 'ANNEX II>TABLE>' ANNEX II 'ANNEX IV>TABLE>'